Exhibit 10.28

 

STANDARD CONSULTING AGREEMENT

Dated November 1, 2008

 

Consultant: General Charles R. Holland, USAF, Retired

 

TASK ORDER #
FY10-001                                                               Project
No. 7435.D01.00


 

A.    Effort: General marketing support for unmanned air vehicle systems.

 

B.    Task Manager: Tim Conver

 

C.    Target Performance Period: January 1, 2010 through December 31, 2012

 

D.    Rates:

 

Authorized Days

 

Rate

 

Not To Exceed Cost

 

 

 

 

 

60 days

 

$3,500 per day

 

$210,000 per year

 

Payments to be made on a monthly basis at the rate of $17,500 per month in
advance.  Any additional days required by the Task Manager, beyond the 5 days
per month anticipated by the advance payment, will be invoiced at the daily rate
in arrears with expenses and approved by the Task Manager.

 

Reference shall be made to Project No. shown above on all invoicing.

 

E.    Expenses:

 

Maximum authorized expenses - As required and approved in advance.

 

Travel and/or miscellaneous expenses shall be reimbursed in accordance with
current AV standard travel procedures; receipts shall accompany invoices of $25
or more.

 

No labor or expense costs above those amounts shown here are to be incurred
without the prior written approval of the AV Task Manager.

 

AeroVironment, Inc.

 

General Charles R. Holland,

 

 

USAF Retired

 

 

 

/s/ Tim Conver

 

/s/ Charles Holland

Signature

 

Signature

 

 

 

Tim Conver

 

Charles Holland

Name (Print)

 

Name (Print)

 

 

 

President & CEO

 

12/17/09

Title

 

Date

 

 

 

12/17/09

 

 

Date

 

 

 

--------------------------------------------------------------------------------